Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q ofEuropa Acquisition I, Inc. for thequarter endingMarch 31, 2012, I, AllanC. Schwartz, President and Chief Executive Officer of Europa Acquisition I, Inc. hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such quarterly Report on Form 10-Q for thequarter endingMarch 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such quarterly Report on Form 10-Q for thequarter endedMarch 31, 2012, fairly represents in all material respects, the financial condition and results of operations of Europa Acquisition I, Inc. Dated: May 11, 2012 By: /s/Allan C. Schwartz AllanC. Schwartz President and Chief Executive Officer (Principal Executive Officer and Principal Financial Officer)
